ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Day & Zimmermann Hawthorne Corporation         )    ASBCA No. 59033
                                               )
Under Contract No. DAAA09-99-D-0022            )

APPEARANCE FOR THE APPELLANT:                      Hal J. Perloff, Esq.
                                                    Husch Blackwell LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Nancy J. Lewis, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 26 June 2014



                                             ~~ Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59033, Appeal of Day &
Zimmermann Hawthorne Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals